Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is made as of the Effective Date
(as defined herein) by and between Jarden Corporation, a corporation organized
and existing under the laws of the State of Delaware (the “Company”), and John
E. Capps (“Executive”), collectively referred to as the “Parties”.

RECITALS:

WHEREAS, Executive is employed by the Company as its Executive Vice President -
Administration, General Counsel & Secretary pursuant to that certain Amended and
Restated Employment Agreement, dated as of July 23, 2012, between the Company
and Executive (the “Employment Agreement”), and in such capacity has performed
and continues to perform numerous business as well as legal functions for the
Company;

WHEREAS, the Company is a party to that certain Agreement and Plan of Merger,
dated as of December 13, 2015 (the “Merger Agreement”), by and among the
Company, Newell Rubbermaid Inc., a Delaware corporation (“Parent”), and the
other parties signatories thereto, pursuant to which, subject to the terms and
conditions contained in the Merger Agreement, the Company will be merged with
and into a wholly-owned subsidiary of Parent, immediately following which the
Company will be merged with another wholly-owned subsidiary of Parent
(“Successor Sub”) and the surviving entity thereof will become a wholly-owned
subsidiary of Parent (the “Merger”);

WHEREAS, the Merger will constitute a “Change in Control” as such term is
defined in the Jarden Corporation 2013 Stock Incentive Plan (the “Plan”) and
shall be deemed by the Parties as such for all purposes relating to the
Employment Agreement and any equity and other benefit plans of the Company in
which Executive is a participant;

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, the Company will enter into this Agreement with Executive for the
protection of the business and goodwill of Parent and its subsidiaries after the
Merger; Executive will receive substantial consideration in exchange for his
shares and others equity interests in the Company (including accelerated equity
interests as a result of the Change in Control); Parent and its subsidiaries
shall succeed to all of the business, property, assets and goodwill of the
Company and its subsidiaries; Executive will agree to the noncompetition,
confidentiality and other restrictive covenants herein for the protection of the
business, property, assets and goodwill of Parent and its subsidiaries after the
Merger, including their legitimate business interests in trade secrets and other
confidential information and valuable customer and employee relationships; and
Executive and the Company mutually agree that Executive’s employment will
terminate on the consummation of the Merger; and

WHEREAS, the Parties wish to settle their mutual rights and obligations arising
from such separation from employment subject to the terms and conditions as
hereinafter set forth.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the Parties hereto, the Parties agree as
follows:

1. Definitions. Capitalized terms used herein without definition shall have the
respective meanings given such terms in the Employment Agreement.

2. Termination of Employment.

(a) Executive’s employment with the Company shall terminate on the date on which
the Merger is consummated pursuant to the Merger Agreement (the “Separation
Date”). As of the Separation Date, Executive shall resign from and no longer be
an employee, officer, director and/or manager (or any equivalent position) of
the Company or any subsidiaries or affiliates thereof, and Executive agrees he
shall execute all documents reasonably necessary to effect such resignations.
The Parties hereby agree that for purposes of this Agreement, the Employment
Agreement, and any equity and other benefit plans in which Executive is a
participant, including the Plan, Executive’s termination of employment will be
treated as a “Termination Without Cause” in connection with a Change in Control
of the Company, and that any notice period that may be required to be provided
under the Employment Agreement is hereby waived.

(b) The Parties agree that until the Separation Date, Executive shall continue
to serve as Executive Vice President – Administration, General Counsel &
Secretary of the Company, subject to the terms and conditions of the Employment
Agreement.

(c) For the avoidance of doubt, the Employment Agreement shall remain in full
force and effect through, and in part following, the Separation Date, subject to
any modifications contained in this Agreement or any amendments thereto. If the
Merger Agreement is terminated without the Merger having been consummated, this
Agreement shall terminate and the Parties’ rights and obligations hereunder
shall be null and void ab initio and the Employment Agreement shall continue to
be in full force and effect in accordance with its terms without reference to
this Agreement.

3. Separation Payments and Benefits. In addition to the substantial
consideration Executive will receive in connection with the Merger, and subject
to Executive’s execution of a general release of claims in favor of the Company
in the form attached hereto as Exhibit A (the “Release”), which Release is not
revoked and becomes effective by its terms within sixty (60) days after the
Separation Date, the Company shall provide Executive with the following
compensation and benefits no later than five (5) business days after the
Effective Date (as defined in the Release) and no later than sixty (60) days
after the Separation Date, except as specifically provided otherwise herein:

(a) Earned Salary and Accrued Benefits. In accordance with Section 10(d) of the
Employment Agreement, the Company shall pay Executive all Base Compensation
earned, but unpaid, for services rendered to the Company on or prior to the
Separation Date in a lump sum on the Separation Date (or the next payroll date
thereafter) and all other accrued or vested benefits through the Separation Date
in accordance with the terms of each applicable plan, program or policy.

(b) Annual Bonus. The Parties agree that Executive has already been paid the
full amount of his annual bonus for 2015.

 

2



--------------------------------------------------------------------------------

(c) Severance Payment. In accordance with Section 10(d)(i - ii) of the
Employment Agreement, the Company shall pay or has paid Executive a severance
payment in a total gross amount of $2,412,000.00 in a lump sum.

(d) Other Benefits. In accordance with Section 10(d)(iii) of the Employment
Agreement and the Company’s various benefit plans and policies applicable to
Executive, the Company shall pay Executive a total gross amount of $25,741.00,
in respect of historical benefits including: rights with respect to life and
long-term disability policies; health insurance policies; HSA savings accounts;
401(k) plans and other financial benefits.

(e) Vesting of Stock Awards. In accordance with Section 10(d) of the Employment
Agreement, the balance of any unvested restricted shares of common stock of the
Company, par value $0.01 per share (“Common Stock”), granted to Executive and
currently outstanding, but not yet vested, shall fully vest on the Separation
Date and will thereafter be freely transferable (subject to any restrictions
under applicable securities law or the Company’s insider trading policy for
senior executives).

(f) Acceleration of Stock Awards. In consideration for the increase in duration
pursuant to Section 4 of this Agreement from one year to four years of the
noncompetition, confidentiality and other covenants contained in Sections 7 and
8 of the Employment Agreement, immediately prior to the consummation of the
Merger, the Company shall issue Executive 35,000 restricted shares of Common
Stock representing the number of restricted shares of Common Stock that would
have been issued to Executive in 2017 (the “2017 Accelerated Shares”) and an
additional 35,000 restricted shares of Common Stock representing the number of
restricted shares of Common Stock that would have been issued to Executive in
2018 (the “2018 Accelerated Shares” and together with the 2017 Accelerated
Shares, the “Accelerated Shares”), in each case pursuant to grant agreements as
approved by the Company’s Compensation Committee. Upon consummation of the
Merger, the Accelerated Shares shall fully vest.

4. Noncompetition, Confidentiality and Other Restrictive Covenants. In
consideration of the compensation and benefits Executive shall receive in
connection with the transactions contemplated by the Merger Agreement and as
provided in Section 3 of this Agreement, Executive acknowledges and agrees that
Executive shall continue to be bound by the noncompetition, confidentiality and
other covenants contained in Sections 7 and 8 of the Employment Agreement,
including through the fourth anniversary of the Separation Date with respect to
the covenants and restrictions in Section 8 of the Employment Agreement;
provided, however, that in addition to the terms and remedies set forth in
Section 9 of the Employment Agreement, which shall continue in full force and
effect, if Executive breaches any of the covenants contained in Sections 7 and 8
of the Employment Agreement as modified in this Agreement, then the Company or
its successor shall be entitled to recover from Executive, and Executive shall
be required to pay, (a) the value as of the vesting date of the quantity of
Accelerated Shares released by the Company to or for Executive’s account on or
after such vesting date, and (b) $1,999,200, which is the value as of the
vesting date of 20,317 restricted shares released by the Company to or for
Executive’s account on December 31, 2015. Executive agrees that in view of the
substantial consideration that he will receive in connection with the Merger and
the compensation and benefits he will receive pursuant to this Agreement,
including but not limited to the grant of the Accelerated Shares, the covenants
and restrictions provided in

 

3



--------------------------------------------------------------------------------

this Section 4 are fair, reasonable and enforceable in scope and duration,
including the extension of the duration of the covenants and restrictions in
Section 8 of the Employment Agreement, to protect the legitimate interests of
the Company and that these restrictions are designed for the reasonable
protection of the Company’s business and trade secrets. Executive acknowledges
and agrees that he has received fair and adequate consideration for the extended
non-competition provision, including in the form of the Accelerated Shares which
shall fully vest upon the consummation of the Merger and be sold in connection
with the Merger.

5. Miscellaneous.

(a) Section 409A Compliance. Section 11(j) of the Employment Agreement is hereby
incorporated into this Agreement in its entirety; provided that references to
the “Agreement” in such Section 11(j) shall be deemed to refer to both the
Employment Agreement and this Agreement for purposes of this Section 5(a).

(b) Withholding. All payments and benefits payable pursuant to this Agreement
shall be subject to reduction by all applicable withholdings, offsets, social
security and other federal, state and local taxes and deductions.

(c) Arbitration. Except in the event of the need for immediate equitable relief
from a court of competent jurisdiction to prevent irreparable harm pending
arbitration relief, and except for enforcement of a party’s remedies to the
extent such enforcement must be pursuant to court authorization or order under
applicable law, any dispute or controversy arising under or in connection with
this Agreement shall be resolved by confidential binding arbitration. This
arbitration shall be held in Florida and except to the extent inconsistent with
this Agreement, shall be conducted in accordance with the Expedited Employment
Arbitration Rules of the American Arbitration Association then in effect at the
time of the arbitration and otherwise in accordance with principles which would
be applied by a court of law or equity. The arbitrator shall be selected by the
Company and Executive; provided, that if within fifteen (15) business days of
the date of request for arbitration, the Parties have not been able to make such
selection, the dispute shall be heard by a panel of three arbitrators one
appointed by each of the Parties and the third appointed by the other two
arbitrators.

(d) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
certified mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt by the party to which such notice shall be directed, and
shall be addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

If to the Company:

Jarden Corporation

2381 Executive Center Drive

Boca Raton, FL 33431

Attn: Chief Operating Offiicer, Jarden Group

 

4



--------------------------------------------------------------------------------

If to the Executive: To the address listed as Executive’s principal residence in
the Company’s human resource records.

(e) Assignment. Except as provided under Section 5(f) hereof, neither this
Agreement nor any of the rights or obligations hereunder shall be assigned or
delegated by any party hereto without the prior written consent of the other
party.

(f) Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of the sale of all or a portion of the Company’s
stock, a merger, consolidation or reorganization involving the Company or,
unless the Company otherwise elects in writing, a sale of the assets of the
business of the Company (or portion thereof) in which Executive performs a
majority of his services. Without limiting the generality of the foregoing, this
Agreement shall be binding on, and shall inure to the benefit of, Successor Sub
if Successor Sub is the surviving entity in the Merger. Additionally, if the
Company or any of its successors or assigns (including, but not limited to
Successor Sub) (i) shall consolidate with or merge into any other corporation or
entity and shall not be the continuing or surviving corporation or entity of
such consolidation or merger or (ii) shall transfer all or substantially all of
its properties and assets to any individual, corporation or other entity, then,
and in each such case, proper provisions shall be made so that the successors
and assigns of the Company shall assume all of the rights and obligations set
forth in this Agreement. This Agreement shall also inure to the benefit of
Executive’s heirs, executors, administrators and legal representatives.

(g) Construction. In the event of any conflict between the provisions of this
Agreement and the provisions of the Employment Agreement, the provisions of this
Agreement shall control. This Agreement shall be construed in accordance with
the Rules of Professional Conduct or any other ethics rules applicable to
attorneys.

(h) Governing Law. This Agreement, including Sections 7, 8 and 9 of the
Employment Agreement which are incorporated herein by reference, shall be
governed by the laws of the State of Delaware, without regard to the conflicts
of law principles thereof.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument. Signature by facsimile or PDF shall be treated as an original
signature and has the same binding legal effect.

(j) Headings. The headings in this Agreement are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.

(k) Entire Agreement. This Agreement and the specific provisions of the
Employment Agreement that are incorporated by reference herein, constitute the
entire agreement between the Parties hereto with respect to the matters referred
to herein and therein. The remainder of the Employment Agreement is no longer of
any force or effect. No other agreement relating to the matters referred to
herein and therein shall be binding between the Parties. There are no promises,
representations, inducements or statements between the Parties

 

5



--------------------------------------------------------------------------------

other than those that are expressly contained in this Agreement and the specific
provisions of the Employment Agreement that are incorporated by reference
herein. Executive acknowledges that he is entering into this Agreement of his
own free will and accord, and with no duress, that he has read this Agreement
and that he understands it and its legal consequences and has been advised to
consult with an attorney before executing this Agreement.

(l) Amendments. This Agreement may not be altered, modified or amended except by
a written instrument signed by each of the Parties hereto.

(m) Severability. In the event that one or more of the provisions of this
Agreement shall become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby, and as to any provisions deemed to be
invalid, illegal or unenforceable, any such provisions shall be modified and
enforced by a court or arbitrator(s) as nearly as possible to the original terms
and intent to eliminate such inability, illegality or unenforceability.

[The remainder of this page has been intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Separation Agreement as of the
Effective Date.

 

Company:

 

JARDEN CORPORATION

/s/ Malaika Myers

Name: Malaika Myers Title: EVP HR

 

Executive:

 

/s/ John E. Capps

John E. Capps

 

7



--------------------------------------------------------------------------------

Exhibit A

General Release of Claims

This General Release of Claims (“Release”) is entered into by John E. Capps (the
“Releasor”) as of the Effective Date (as defined herein).

In consideration of the benefits received by the Releasor pursuant to that
certain Amended and Restated Employment Agreement, dated as of July 23, 2012,
between Jarden Corporation (the “Company”) and the Releasor (the “Employment
Agreement”) and that certain Separation Agreement, dated as of the Effective
Date, between the Company and the Releasor (the “Separation Agreement”), and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Releasor, for himself and for his affiliates,
distributees, legal and personal representatives, successors and assigns
(collectively, the “Releasor Parties”) does hereby release, acquit and forever
discharge the Company and its subsidiaries, affiliates and successors, and each
of their respective officers, directors, managers, members, shareholders,
attorneys, benefit administrators, agents and employees (collectively, the
“Released Parties”) from, against and in respect of any and all claims,
counterclaims, demands, debts, dues, sums of money, bonds, bills, specialties,
actions, causes of action, suits, contracts, covenants, controversies,
agreements, obligations, reckonings, promises, variances, accounts, defenses,
offsets, deductions, trespasses, damages, judgments, extents, executions and
liabilities of any kind of character whatsoever (collectively, “Claims”), known
or unknown, suspected or unsuspected, in contract or in tort, at law or in
equity, including such claims and defenses as fraud, mistake, duress and usury,
which any or all of the Releasor Parties or their respective heirs, personal
representatives, successors and assigns ever had, now have, or might hereafter
have against any or all of the Released Parties, jointly or severally, for, upon
or by reason of any matter, cause or thing whatsoever occurring from the
beginning of the world to the date hereof, including without limitation the
Releasor’s employment with any of the Released Parties; the Releasor’s
compensation, wages, insurance coverage and benefits of any kind; federal, state
or local statute or regulation including Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991 and 1871, the Americans with
Disabilities Act, Age Discrimination in Employment Act, Family & Medical Leave
Act, Fair Labor Standards Act, the Older Workers Benefit Protection Act, the
Employee Retirement Income Security Act, and all state and local human rights,
discrimination and employment laws and regulations; and any and all claims
arising under common law, whether in contract or in tort under the laws of any
state; provided, however, that excluded from the scope of this Release are
(i) any and all Claims that the Releasor Parties may have against the Released
Parties arising under the Separation Agreement (including those benefits and
rights referred to in Section 3 of the Separation Agreement); (ii) any Claim for
indemnification the Releasor may have under applicable laws, under the
applicable constituent documents (including bylaws and certificates of
incorporation or other similar organizational documents) of any of the Company
and its subsidiaries, under any applicable insurance policy any of the Company
and its subsidiaries may maintain, or any under any other agreement with the
Company or any of its subsidiaries, with respect to any liability, costs or
expenses the Releasor incurs or has incurred as a director, officer or employee
of any of the Company and its subsidiaries; (iii) any Claim the Releasor may
have to obtain contribution as permitted by law in the event of entry of
judgment against the Releasor as a result of any act or failure to act for which
the Releasor and any of the Company or its subsidiaries are jointly liable;
(iv) any Claim

 

8



--------------------------------------------------------------------------------

that arises after the date of this Release; and (v) the Releasor’s right to file
a charge or complaint with the U.S. Equal Employment Opportunity Commission (the
“EEOC”) or similar federal or state agency, or his ability to participate in an
EEOC investigation or proceeding conducted by such agency, except the Releasor
agrees and understands that he will not seek or accept any personal relief
including, but not limited to, an award of monetary damages or reinstatement to
employment, in connection with such a charge or claims.

The Releasor acknowledges and agrees that the Releasor has either consulted with
counsel of his choosing or has had the opportunity to consult with counsel of
his choosing and has waived such opportunity, that the Releasor has been advised
to do so, that the Releasor has carefully read and fully understands all of the
provisions of this Release, and that the Releasor is voluntarily entering into
this Release.

This Release shall be governed by and construed in accordance with federal law
and the laws of the State of Delaware applicable to agreements made and
performed in such state and without regard to conflicts of law doctrines.

This Release may be signed by facsimile or PDF which shall be treated in all
manner and respects as an original signature and with the same binding legal
effect.

Executive has been given 21 days to consider the terms of this Release and the
Separation Agreement, and has been advised to consult with an attorney prior to
signing this Release and the Separation Agreement. Executive may sign this
Release and the Separation Agreement prior to the expiration of the 21 day
period. However, under no circumstances may the Executive sign the Release and
Separation Agreement prior to the Separation Date, and any signing of the
Release and Separation Agreement prior to the Separation Date shall render the
Release and the Separation Agreement null, void and of no effect. Executive
further acknowledges and agrees that he will receive in the Separation Agreement
consideration in addition to any benefits to which he is otherwise entitled in
exchange for the waiver and release of actual or potential claims described in
this Release, including but not limited to claims arising under the Age
Discrimination in Employment Act. Executive may, by written notice delivered to
the Chief Operating Officer of the Company, revoke this Release at any time
within the seven-day period following Executive’s signing of this Release (the
“Revocation Period”). This Release shall not become effective or enforceable,
and the Company shall not have incurred any obligations pursuant to the
Separation Agreement, until the eighth day after the Executive signs this
Release and the Separation Agreement provided that Executive has not revoked
this Release during the Revocation Period (the “Effective Date”).

Releasor:

 

/s/ John E. Caps

John E. Capps Date:   April 15, 2016

 

9